27 F.3d 567
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul J. SMELLER, Plaintiff-Appellant,v.WESTFIELD LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 93-3599.
United States Court of Appeals, Sixth Circuit.
May 26, 1994.

Before:  RYAN And NORRIS, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Paul J. Smeller, appealed the district court's denial of his request to amend his complaint and the court's grant of summary judgment against him on his claim against defendants under the Age Discrimination and Employment Act (ADEA), and the Employees Retirement and Income Security Act (ERISA).


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred as contended by plaintiff.


3
Because the district court did not abuse its discretion in denying plaintiff leave to file an amended complaint, the order in that regard is affirmed, upon the reasoning of the district court in its memorandum opinion and order filed on March 18, 1993.  As the reasons why summary judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion filed April 23, 1993.